DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s Response filed on October 29, 2021 in response to PTO office action mailed on September 24, 2021.  

Claims 1-30 are pending. 

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on February 04, 2022 linking the current application with its parent application 16/679,835, filed 11/11/2019, now U.S. Patent #11003420 and 16/679,835 Claims Priority from Provisional Application 62760096, filed 11/13/2018

A Terminal Disclaimer filed on February 04, 2022 has been approved and entered.




Priority Claim

The current application is a continuation of 16/679,835, filed 11/11/2019, now U.S. Patent #11/003,420 and 16/679,835 Claims Priority from Provisional Application 62760096, filed 11/13/2018.
Allowable Subject Matter
Claims 1-30 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to teach or suggest the claimed limitations as recited in the independent claims 1 and 16.  Thus, claims 1-30 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 

5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164